
	
		I
		111th CONGRESS
		1st Session
		H. R. 474
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2009
			Mr. Boren (for
			 himself and Mr. Sullivan) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the Indian employment credit and the depreciation rules for property
		  used predominantly within an Indian reservation.
	
	
		1.Permanent extension of Indian
			 employment credit and depreciation rules for property on Indian
			 reservations
			(a)Employment
			 creditSection 45A of the
			 Internal Revenue Code of 1986 (relating to Indian employment credit) is amended
			 by striking subsection (f).
			(b)Depreciation
			 rulesSubsection (j) of
			 section 168 of such Code (relating to property on Indian reservations) is
			 amended by striking paragraph (8).
			
